CaseCase  1:19-cr-00561-LAP Document
     1:11-cv-00691-LAK-RWL   Document22291
                                        FiledFiled
                                             08/05/19   PagePage
                                                   08/05/19  1 of 21 of 2
CaseCase  1:19-cr-00561-LAP Document
     1:11-cv-00691-LAK-RWL   Document22291
                                        FiledFiled
                                             08/05/19   PagePage
                                                   08/05/19  2 of 22 of 2
